UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6798


PATRICK O’NEAL JACKSON,

                Petitioner - Appellant,

          v.

WARDEN WILLIE EAGLETON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Solomon Blatt, Jr., Senior
District Judge. (0:11-cv-00933-SB-PJG)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick O’Neal Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick O’Neal Jackson seeks to appeal the district

court’s   dismissal       without   prejudice        of   his   28     U.S.C.   § 2254

(2006) petition because he failed to comply with the district

court’s   order      to   refile    his      petition     on    the    proper   form.

Generally, a district court’s dismissal of a complaint without

prejudice is not appealable.               See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993)

(holding that “a plaintiff may not appeal the dismissal of his

complaint   without       prejudice    unless       the   grounds      for   dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff’s case”) (alteration in original)

(internal quotation marks omitted).                 However, “if the grounds of

the   dismissal   make      clear     that     no   amendment     could      cure   the

defects   in   the    plaintiff’s         case,     the   order       dismissing    the

complaint is final in fact and [appellate jurisdiction exists].”

Id. at 1066 (alteration in original) (internal quotation marks

omitted).

            In this case, Jackson may be able to save his action

by amending his petition to comply with the district court’s

order.    Therefore, the district court’s dismissal of Jackson’s

petition without prejudice is not an appealable final order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                        We



                                           2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3